                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

BRIAN JAMES HICKS                                                          PETITIONER
ADC #138964

v.                                  5:18CV00286-JM-JJV

WENDY KELLEY, Director,
Arkansas Department of Correction                                        RESPONDENT

                                       JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED without prejudice.

      DATED this 3rd day of January 2019.


                                            _______________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                            1
